CAVANAUGH, Judge,
concurring:
I concur in the analysis and result reached by Judge Kelly’s opinion.
I note that appellant has filed a pro se amendment to the appeal. Because I believe that the supreme court mandates that this court consider issues raised in pro se filings in cases in which a counseled brief is filed, see Commonwealth v. Gaerttner, 518 Pa. 452, 543 A.2d 1091 (1988), I have examined the merits raised in the pro se filing and find them to be without merit.
For the above reasons, I concur in the affirmance of the judgment of sentence.